USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 1242/4
xX
LUC BURBON, on behalf of herself and all
others similarly situated,
Plaintiff, 1:18-cv-08950 (ALC)
-against-
ORDER OF DISMISSAL
FAMIGLIA INTERNATIONAL, LLC,
Defendant.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On October 3, 2019, the Court ordered Plaintiffs to show cause by October 24, 2019 as to
why this action should not be dismissed without prejudice for failure to prosecute the case
pursuant to Fed. R. Civ. P. 41(b). ECF No. 10. Such showing was not made. Accordingly, this
case is dismissed without prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). See
LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“[I]t is unquestioned that
Rule 41(b) also gives the district court authority to dismiss a plaintiff's case sua sponte for failure
to prosecute ...”).

SO ORDERED. 7 (Le 2

Dated: December 2, 2019
New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

 

 
